Order unanimously reversed, with $20 costs and disbursements to the appellants, and the motion denied, without prejudice to an appli*942cation by plaintiff to take deposition by written interrogatories or by open commission at plaintiff’s initial expense. It is doubtful whether an examination before trial is necessary and, if necessary, it does not appear that the information sought cannot be obtained adequately by the procedure indicated. Present — Peck, P. J., Dore, Cohn, Callahan and Botein, JJ. [See 283 App. Div. 708.]